Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 28, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations is/are: “configured to” in claim 2.
Because this/these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 16 requires structure capable of “…suppling to the plurality of the product wafers a 8reactant gas having a temperature that is greater than a temperature of a source gas supplied to the first and second plurality of dummy wafers”. Applicant’s as-filed specification is devoid of structure that performs the claimed operation/function. Applicant’s specification only supports uniform heating from heating means 207. The Examiner cannot apply a prior art rejection on the claim until structure capable of the use is supported by the specification for a proper assignment of equivalents.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagi; Kosuke et al. (US 20140357058 A1). Takagi teaches a substrate processing apparatus (Figure 1,2) region where a plurality of product wafers with a pattern formed thereon are arranged and supported; an upper region provided immediately above the middle region where a first plurality of dummy wafers is arranged and supported; and a lower region provided immediately below the middle region where a second plurality of dummy wafers is arranged and supported; a process chamber (201; Figure 1,2; [0045]) in which the substrate retainer (217; Figure 1,2) is accommodated; a first gas supplier (233a; Figure 2,4-N2 from 232g [0059] - “inert gas” - Applicant’s 304a/404a; Figure 6B; [0050]), a second gas supplier (233c; Figure 2,4-Applicant’s 304b/404b; Figure 6B; [0050]) and a third gas supplier (233d; Figure 2,4; N2 from 232h; [0093]-Applicant’s 304c/404c; Figure 6B; [0050]) configured to supply gases into the process chamber (201; Figure 1,2; [0045]); and an exhaust system (231; Figure 1,2) configured to exhaust an inner atmosphere of the process chamber (201; Figure 1,2; [0045]), wherein each of the first gas supplier (233a; Figure 2,4-N2 from 232g [0059] - “inert gas” - Applicant’s 304a/404a; Figure 6B; [0050]) and the third gas supplier (233d; Figure 2,4; N2 from 232h; [0093]-Applicant’s 304c/404c; Figure 6B; [0050]) comprises a first pipe (233d,233d’; Figure 2,4-Applicant’s 304a; Figure 6B) and a second pipe (233e; Figure 2,4; [0052]-Applicant’s 304b; Figure 6B) extending in a vertical direction along the substrate retainer (217; Figure 1,2), wherein each of the first gas supplier (233a; Figure 2,4-N2 from 232g [0059] - “inert gas” - Applicant’s 304a/404a; Figure 6B; [0050]) and the third gas supplier (233d; Figure 2,4; N2 from 232h; [0093]-Applicant’s 304c/404c; Figure 6B; [0050]) is configured to simultaneously supply a purge gas (N2), wherein the first pipe (233d,233d’; Figure 2,4-Applicant’s 304a; Figure 6B) comprises a plurality of gas supply holes (248d; Figure 4) corresponding to at least one of the first and second plurality of dummy wafers respectively supported in the upper region and the lower region, the first pipe (233d,233d’; Figure 2,4-Applicant’s 304a; Figure 6B) having no gas supply hole provided in the middle region of the substrate retainer (217; Figure 1,2) for the plurality of product wafers, wherein the second pipe (233e; Figure 2,4; [0052]-Applicant’s 304b; Figure 6B) comprises a plurality of gas supply holes (248d,248d’; Figure 2,4-Applicant’s 304a; Figure 6B), an upper end of an uppermost one of the gas supply holes (248d,248d’; Figure 2,4-Applicant’s 304a; Figure 6B) is arranged corresponding to an uppermost one of the first plurality of dummy wafers located in the upper region, and a lower end of a lowermost one of the gas supply holes (248d,248d’; Figure 2,4-Applicant’s 304a; Figure 6B) is arranged corresponding to a lowermost one of the second plurality of dummy wafers located in the lower region, wherein the second gas supplier (233c; Figure 2,4-Applicant’s 304b/404b; Figure 6B; [0050]) comprises a nozzle (233a-c; Figure 2,4-Applicant’s 304a-c; Figure 6B) extending in the vertical direction along the substrate retainer (217; Figure 1,2) and at which a gas supply port (248a-c; Figure 2; 248d,248d’,e; Figure 4-Applicant’s 232b; [0059]) is provided and is configured to supply a thermally decomposable source gas only through the gas supply port (248a-c; Figure 2; 248d,248d’,e; Figure 4-Applicant’s 232b; [0059]), and wherein the gas supply port (248a-c; Figure 2; 248d,248d’,e; Figure 4-Applicant’s 232b; [0059]) is constituted by a plurality of gas supply holes (248a-c; Figure 2; 248d,248d’,e; Figure 4) or by a slit-shaped opening facing the plurality of product wafers in the middle region and not facing any one of the first and second plurality of dummy wafers respectively supported in the upper region and the lower region, as claimed by claim 1. Applicant’s above, and below, italicized claimed requirements are claim requirements of intended use in the pending apparatus claims. Specifically, the claimed simultaneously supply a purge gas is noted that the equivalent apparatus parts are capable, and thus configured for, the claimed use. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP .
Further, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). Specifically, the claimed distribution of “dummy wafers” and “product wafers” is a procssing decision that is not bound by the claimed structure. Takagi can load Takagi’s substrate retainer (217; Figure 1,2) in the claimed manner and meet Applicant’s claimed limitations. Further process gas identity and process gas injeciton timing is likewise considered an intended use of the claimed apparatus.
Takagi further teaches:
The substrate processing apparatus (Figure 1,2) of claim 1, wherein the first gas supplier (233a; Figure 2,4-N2 from 232g [0059] - “inert gas” - Applicant’s 304a/404a; Figure 6B; [0050]), the second gas supplier (233c; Figure 2,4-Applicant’s 304b/404b; Figure 6B; [0050]) and the third gas supplier (233d; Figure 2,4; N2 from 232h; [0093]-Applicant’s 304c/404c; Figure 6B; [0050]) are arranged in vicinity of an outer periphery of the process chamber (201; Figure 1,2; [0045]) sequentially in an order of the first gas supplier (233a; Figure 2,4-N2 from 232g [0059] - “inert gas” - Applicant’s 304a/404a; Figure 6B; [0050]), the second gas supplier (233c; Figure 2,4-Applicant’s 304b/404b; Figure 6B; [0050]) and the third gas supplier (233d; Figure 2,4; dummy wafers the purge gas of a flow rate sufficient to reduce a thickness of a film formed on one or more of the plurality of product wafers close to the first and second plurality of dummy wafers and equalize thicknesses of films formed on the plurality of product wafers in the middle region, and wherein the first gas supply system (232a,232f,232g; Figure 2) and the third gas supply system (232d,f,241d,243d; Figure 2-O2; [0109) are configured to supply a reactant gas, and the second gas supply system (232e,232i; Figure 2-”oxidizing gas”; [0058]) is configured to supply the thermally decomposable source, as claimed by claim 2. In the Examiner’s opinion, all gases are thermally decomposable including oxygen gas as described in [0058].
The substrate processing apparatus (Figure 1,2) of claim 1, wherein the gas supply port (248a-c; Figure 2; 248d,248d’,e; Figure 4-Applicant’s 232b; [0059]) of the nozzle of the second gas supplier (233c; Figure 2,4-Applicant’s 304b/404b; Figure 6B; [0050]) is provided such that an upper end of the gas supply port (248a-c; Figure 2; 248d,248d’,e; Figure 4-Applicant’s 232b; [0059]) is arranged lower than the lowermost one of the first plurality of dummy wafers supported in the upper region, and a lower end of the gas supply port (248a-c; Figure 2;  of the second plurality of the dummy wafers supported in the lower region, as claimed by claim 6. It is noted that the claimed position of the gas supply port (248a-c; Figure 2; 248d,248d’,e; Figure 4-Applicant’s 232b; [0059]) is a function of the distribution of “dummy wafers” that is not considered as a structural limitation in the pending apparatus claims. Further, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
The substrate processing apparatus (Figure 1,2) of claim 1, wherein the plurality of the gas supply holes (248a-c; Figure 2; 248d,248d’,e; Figure 4) of the first gas supplier (233a; Figure 2,4-N2 from 232g [0059] - “inert gas” - Applicant’s 304a/404a; Figure 6B; [0050]) and the plurality of the gas supply holes (248a-c; Figure 2; 248d,248d’,e; Figure 4) of the third gas supplier (233d; Figure 2,4; N2 from 232h; [0093]-Applicant’s 304c/404c; Figure 6B; [0050]) are provided corresponding to the plurality of product wafers in the middle region and the first and second plurality of dummy wafers in the upper region and the lower region, respectively, as claimed by claim 8. It is noted that the claimed position of the gas supply holes (248a-c; Figure 2; 248d,248d’,e; Figure 4) is a function of the distribution of “dummy wafers” and “product wafers” that are not considered as a structural limitation in the pending apparatus claims. Further, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi; Kosuke et al. (US 20140357058 A1) in view of Takagi; Kosuke et al. (US 20170051408 A1). Takagi-2014 is discussed above. Takagi-2014 does not teach ascending pipe and descending pipe. As such, Takagi-2014 does not teach:
The substrate processing apparatus (Figure 1,2) of claim 2, wherein the first pipe (233d,233d’; Figure 2,4-Applicant’s 304a; Figure 6B) of each of the first and third gas supplier comprises an ascending pipe connected to a respective one of the first gas supply system (232a,232f,232g; Figure 2) and the third gas supply system (232d,f,241d,243d; Figure 2-O2; [0109) so as to enable the reactant gas to flow from the first gas supply system (232a,232f,232g; Figure 2) and the third gas supply system (232d,f,241d,243d; Figure 2-O2; [0109) to a lower end of the ascending pipe; and wherein the second pipe of each of the first and third gas supplier comprises a descending pipe connected to an upper end of the respective ascending pipe, the descending pipe being arranged substantially parallel to the respective ascending pipe, as claimed by claim 3
The substrate processing apparatus (Figure 1,2) of claim 3, wherein the first pipe (233d,233d’; Figure 2,4-Applicant’s 304a; Figure 6B) and the second pipe (233e; Figure 2,4; [0052]-Applicant’s 304b; Figure 6B) of at least one of the first gas supplier (233a; Figure 2,4-N2 from 232g [0059] - “inert gas” - Applicant’s 304a/404a; Figure 6B; [0050]) region and the lower region and the plurality of the gas supply holes (248a-c; Figure 2; 248d,248d’,e; Figure 4) are provided at the descending pipe in the middle region without being provided at the ascending pipe in the middle region, as claimed by claim 5
Takagi-2017 also teaches a vertically orientated wafer processing chamber (Figure 1) including nozzles (Figures 4,5,6A) with an ascending pipe (271-1; Figure 5, 10) and a descending pipe (271-2; Figure 5, 10) that are each provided with gas supply holes (250a,250c; Figure 6A). Takagi-2017 further teaches the plurality of the gas supply holes (250a,250c; Figure 6A) are provided at the descending pipe in the middle region without being provided at the ascending pipe in the middle region (Figure 10K).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Takagi-2014 to replace Takagi-2014’s nozzles with Takagi-2017’s nozzles.
Motivation for Takagi-2014 to replace Takagi-2014’s nozzles with Takagi-2017’s nozzles is for improving the “inter-plane film thickness uniformity” as taught by Takagi-2017 ([0077], etc..).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi; Kosuke et al. (US 20140357058 A1) and Takagi; Kosuke et al. (US 20170051408 A1) in view of Terada; Takahiro et al. (US 20150275369 A1). Takagi-2014 and Takagi-2017 are discussed above. Takagi-2014 and Takagi-2017 do not teach:
The substrate processing apparatus (Figure 1,2) of claim 1, wherein the first pipe (233d,233d’; Figure 2,4-Applicant’s 304a; Figure 6B) and the second pipe (233e; Figure region and the lower region being averaged along a longitudinal direction is greater than a substantial opening area (Figure 4; [0051]) of the plurality of the gas supply holes (248a-c; Figure 2; 248d,248d’,e; Figure 4) arranged in the middle region being averaged along the longitudinal direction, as claimed by claim 4
the substrate processing apparatus of claim 3, wherein an opening area of one of a plurality of gas supply holes (248d,248d’; Figure 2,4-Applicant’s 304a; Figure 6B) of the ascending pipes is greater than an opening area of any one of a plurality of gas supply holes (248d,248d’; Figure 2,4-Applicant’s 304a; Figure 6B) of the descending pipe in the middle region, as claimed by claim 15
Terada also teaches a similar vertically orientated wafer processing apparatus (Figure 1) including a similar gas injector (10; Figure 2) and “one possible way to eliminate this pressure difference is to vary the opening area” as taught by Terada ([0004]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Takagi-2014 to optimize Takagi-2014’s gas supply hole opening areas as taught by Terada.
Motivation for Takagi-2014 to optimize Takagi-2014’s gas supply hole opening areas as taught by Terada is for equalizing pressure along the injector’s length as taught by Terada ([0004]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi; Kosuke et al. (US 20140357058 A1) in view of Morozumi; Yuichiro et al. (US 20120199067 A1). Takagi-2014 product wafers or the plurality of the dummy wafers, as claimed by claim 9.
Morozumi also teaches a vertically orientated wafer processing chamber (Figure 1) including a gas supplier (51c; Figure 3,4,8,9,10) with optimized slit-shaped holes (50,50a).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Takagi-2014 to replace a gas supplier with Morozumi’s gas supplier.
Motivation for Takagi-2014 to replace a gas supplier with Morozumi’s gas supplier is for laminar flow gas delivery to reduce particle generation ([0051]).
Allowable Subject Matter
Claims 10-14 are allowable. Claims 11-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I,II and species I-IV, as set forth in the Office action mailed on November 10, 2020, is hereby withdrawn and claims 11-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: Takagi; Kosuke et al. (US 20140357058 A1), as the closest cited prior art, does not teach or suggest, alone or in combination, Takagi’s nozzle (233a-c; Figure 2,4-Applicant’s 304a-c; Figure 6B) of Takagi’s first gas supplier (233a; Figure 2,4-N2 from 232g [0059] - “inert gas” - Applicant’s 304a/404a; Figure 6B; [0050]) or Takagi’s third gas supplier (233d; Figure 2,4; N2 from 232h; [0093]-Applicant’s 304c/404c; Figure 6B; [0050]) is configured such that an opening width of the plurality of Takagi’s gas supply holes (248a-c; Figure 2; 248d,248d’,e; Figure 4) averaged along a longitudinal direction is 1% or less of a square root of a cross-sectional area of a flow path of Takagi’s nozzle (233a-c; Figure 2,4-Applicant’s 304a-c; Figure 6B) of Takagi’s first gas supplier (233a; Figure 2,4-N2 from 232g [0059] - “inert gas” - Applicant’s 304a/404a; Figure 6B; [0050]) or Takagi’s third gas supplier (233d; Figure 2,4; N2 from 232h; [0093]-Applicant’s 304c/404c; Figure 6B; [0050]), and Takagi’s nozzle (233a-c; Figure 2,4-Applicant’s 304a-c; Figure 6B) of Takagi’s second gas supplier (233c; Figure 2,4-Applicant’s 304b/404b; Figure 6B; [0050]) is configured such that an opening width of Takagi’s gas supply port (248a-c; Figure 2; 248d,248d’,e; Figure 4-Applicant’s 232b; [0059]) is 3% or more of a square root of a cross-sectional area of a flow path of Takagi’s nozzle (233a-c; Figure 2,4-Applicant’s 304a-c; Figure 6B) of Takagi’s second gas supplier (233c; Figure 2,4-Applicant’s 304b/404b; Figure 6B; [0050]).
Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive:

“
Nowhere in Takagi-1 is there disclosed first and second plurality of dummy wafers respectively arranged and supported in upper and lower regions of a substrate retainer as recited in claim 1. For lack of each limitation of claim 1 being found in Takagi-1, Applicant respectfully submits that claim 1 and each claim depending therefrom is not anticipated by the reference.
“
And…
“
As explained above, Takagi-1 fails to disclose first and second plurality of dummy wafers. Therefore, Takagi-1 also necessarily fails to disclose the recited arrangement of the uppermost gas supply hole of the first pipe with the uppermost dummy wafer in the upper region of the substrate retainer. Takagi-1 also necessarily fails to disclose the recited arrangement of the lowermost gas supply hole of the first pipe with the lower most dummy wafer in the lower region of the substrate retainer. For lack of each limitation of claim 1 being found in Takagi-1, claim 1 and each claim depending therefrom is not anticipated by the reference.
“
And…
“
As explained above, Takagi-1 fails to disclose first and second plurality of dummy wafers respectively arranged and supported in upper and lower regions of a substrate retainer. Therefore, Takagi-1 also necessarily fails to disclose the recited arrangement of the plurality of gas supply 
“
In response, and as stated previously, the claim requirements are believed to be intended use claim requirements. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Applicant states:
“
In Takagi-1 none of nozzles 233a-e includes first and second pipes that each extend in a vertical direction. For lack of each limitation of claim 1 being found in Takagi-1, Applicant respectfully submits that claim 1 and each claim depending therefrom is not anticipated by the reference.
“
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant states:
“
In addition, the text of the reproduced claim language above is not directed to an intended use and is, in fact, directed to a structural relationship between the uppermost gas supply hole of the first 
“
In response, Applicant’s claimed structure is a function of the relative location of the non-structural “dummy wafers” that are not considered part of the claimed apparatus.
Applicant states:
“
In regard to claim 2, nowhere in Takagi-1 is there disclosed a first gas supplier and a third gas supplier that are connected to respective purge gas supply systems configured to supply to the first and second plurality of dummy wafers the purge gas of a flow rate sufficient to reduce a thickness of a film formed on one or more of the plurality of product wafers close to the first and second plurality of dummy wafers and equalize thicknesses of films formed on the plurality of product wafers in the middle region.
“
In response, the Examiner disagrees and cites the above new grounds of rejection in support of the Examiner’s maintained rejections.
Applicant states:
“

“
In response, the Examiner notes the new grounds of rejection as stated above.
Applicant states:
“
Contrary to the assertion made on page 11 of the Office Action dated February 9, 2021, none of FIGS. 4, 5 and 6A of Takagi-2 disclose such features. As shown in FIGS. 5 and 6A of Takagi-2, gas supply holes 250 are provided along the entire working length of each of the upstream side pipe 271-1 and the downstream side pipe 271-2. No portion of the upstream side pipe 271-1 is devoid of gas supply holes in a middle region as recited in claim 5.
“
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 
	
/Rudy Zervigon/Primary Examiner, Art Unit 1716